UNPUBLISHED
                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 96-524



In Re: RONALD GRAHAM,

                                                         Petitioner.




             On Petition for Writ of Mandamus. (CL-96-39)


Submitted:    June 20, 1996                 Decided:   June 28, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.

Ronald Graham, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ronald Graham filed this petition for a writ of mandamus seek-

ing an order forbidding a state judge from further participation in

an action Graham filed in state court. Federal courts have no gen-

eral power to compel state officials to act. See Davis v. Lansing,
851 F.2d 72, 74 (2d Cir. 1988); Gurley v. Superior Court of Meck-

lenburg County, 411 F.2d 586, 587 (4th Cir. 1969). Accordingly, we

deny the motion for leave to proceed in forma pauperis and dismiss

the petition. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process. We

deny the motions for stay and to be subpoenaed as a witness.




                                                PETITION DISMISSED




                                2